DETAILED ACTION
Applicant's submission filed on 1 March 2022 has been entered.  Claims 1-3, 15, 17, and 18 are currently amended; claims 4, 5, 8-14, 16, 19, and 20 are cancelled; claims 6, 7, 21, and 22 are previously presented; no claims have been added.  Claims 1-3, 6, 7, 15, 17, 18, 21, and 22 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 12, filed 1 March 2022, with respect to “Rejection claims under 35 U.S.C. 112(b)” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments, see page 13, filed 1 March 2022, with respect to “Objection to the Specification” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection.   
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 15, 17, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (PCT/CN2017/072721), hereafter referred Wei, in view of Lee et al. (US 2019/0319699 A1), hereafter referred Lee.  For purpose of examination, Wei et al. (US 2020/0100214 A1) which cites Wei as Foreign Application Priority Data is used as the English language translation of Wei that is being used herein.

Regarding claim 1, Wei teaches a method for processing a physical broadcast channel, comprising:
identifying a first synchronization signal from an obtained subframe according to a preset position of the first synchronization signal (Wei, Fig. 18, [0168]-[0169]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block and decode the first codeword based at least in part on the identified one or more bit locations);
determining a first synchronization signal block when the first synchronization signal is identified (Wei, Fig. 18, [0168]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block);
determining a second synchronization signal block when a second synchronization signal is identified in a synchronization signal burst set to which the first synchronization signal block belongs (Wei, Fig. 18, [0170]; receive a second codeword that comprises a second set of jointly encoded bits corresponding to the set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization signal block); 
soft-combining physical broadcast channels (PBCHs) in the first synchronization signal block and the second synchronization signal block (Wei, Fig. 8 and Fig. 18, [0076]-[0077] and [0171]-[0172]; combine the first codeword and the second codeword, where the combining (e.g. using soft-combining) multiple received SS blocks (e.g. which may be short codewords of length X), like codewords 805, 810, 815, and/or 820);
decoding the soft-combined PBCHs (Wei, Fig. 8, [0172]; decode the set of PBCH information bits based on the combined first and second codewords);
receiving and buffering subframes in one period starting from the first synchronization signal block, when decoding of the soft-combined PBCHs fails (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity and if decoding fails for all scrambling codes, the PBCH payload from the first SS block can be soft-combined with the PBCH payload received in the next SS block, etc.); and 
soft-combining PBCHs in the third synchronization signal block and the fourth synchronization signal block (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity and if decoding fails for all scrambling codes, the PBCH payload from the first SS block can be soft-combined with the PBCH payload received in the next SS block, etc.).
Wei does not expressly teach determining a third synchronization signal block spaced apart from the first synchronization signal block by one period;
in the subframes of one period that is buffered, acquiring a fourth synchronization signal block forwardly from the third synchronization signal block in a synchronization signal burst set to which the third synchronization signal block belongs, the acquired fourth synchronization signal block being at a position of a first symbol that is before a second symbol where the third synchronization signal block is.
However, Lee teaches determining a third synchronization signal block spaced apart from the first synchronization signal block by one period (Lee, Fig. 4, [0041]-[0042]; the interval between a starting time of consecutive synchronization signal bursts is fixed);
in the subframes of one period that is buffered, acquiring a fourth synchronization signal block forwardly from the third synchronization signal block in a synchronization signal burst set to which the third synchronization signal block belongs, the acquired fourth synchronization signal block being at a position of a first symbol that is before a second symbol where the third synchronization signal block is (Lee, Fig. 6-7, [0047]-[0051]; within the synchronization signal bursts, multiple synchronization signal blocks can be arranged with different configurations so long as the time interval between any two synchronization signal blocks from adjacent synchronization signal bursts is fixed).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wei to include the above recited limitations as taught by Lee in order to improve the methods for establishing communications between a UE and a BS (Lee, [0003]).

Regarding claim 15, Wei teaches a device for processing a physical broadcast channel, comprising: 
a processor (Wei, [0009]; a processor); 
a memory configured to store instructions executable by the processor (Wei, [0009]; memory in electronic communication with the processor and instructions stored in the memory), 
wherein the processor is configured to: 
identify a first synchronization signal from an obtained subframe according to a preset position of the first synchronization signal (Wei, Fig. 18, [0168]-[0169]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block and decode the first codeword based at least in part on the identified one or more bit locations);
determine a first synchronization signal block when the first synchronization signal is identified (Wei, Fig. 18, [0168]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block);
determine a second synchronization signal block when a second synchronization signal is identified in a synchronization signal burst set to which the first synchronization signal block belongs (Wei, Fig. 18, [0170]; receive a second codeword that comprises a second set of jointly encoded bits corresponding to the set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization signal block); and
soft-combine physical broadcast channels (PBCHs) in the first synchronization signal block and the second synchronization signal block (Wei, Fig. 8 and Fig. 18, [0076]-[0077] and [0171]-[0172]; combine the first codeword and the second codeword, where the combining (e.g. using soft-combining) multiple received SS blocks (e.g. which may be short codewords of length X), like codewords 805, 810, 815, and/or 820) ;
decode the soft-combined PBCHs (Wei, Fig. 8, [0172]; decode the set of PBCH information bits based on the combined first and second codewords);
receive and buffer subframes in one period starting from the first synchronization signal block, when decoding of the soft-combined PBCHs fails (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity and if decoding fails for all scrambling codes, the PBCH payload from the first SS block can be soft-combined with the PBCH payload received in the next SS block, etc.); and 
soft-combine PBCHs in the third synchronization signal block and the fourth synchronization signal block (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity and if decoding fails for all scrambling codes, the PBCH payload from the first SS block can be soft-combined with the PBCH payload received in the next SS block, etc.).
Wei does not expressly teach determine a third synchronization signal block spaced apart from the first synchronization signal block by one period;
in the subframes of one period that is buffered, acquire a fourth synchronization signal block forwardly from the third synchronization signal block in a synchronization signal burst set to which the third synchronization signal block belongs, the acquired fourth synchronization signal block being at a position of a first symbol that is before a second symbol where the third synchronization signal block is.
However, Lee teaches determine a third synchronization signal block spaced apart from the first synchronization signal block by one period (Lee, Fig. 4, [0041]-[0042]; the interval between a starting time of consecutive synchronization signal bursts is fixed);
in the subframes of one period that is buffered, acquire a fourth synchronization signal block forwardly from the third synchronization signal block in a synchronization signal burst set to which the third synchronization signal block belongs, the acquired fourth synchronization signal block being at a position of a first symbol that is before a second symbol where the third synchronization signal block is (Lee, Fig. 6-7, [0047]-[0051]; within the synchronization signal bursts, multiple synchronization signal blocks can be arranged with different configurations so long as the time interval between any two synchronization signal blocks from adjacent synchronization signal bursts is fixed).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wei to include the above recited limitations as taught by Lee in order to improve the methods for establishing communications between a UE and a BS (Lee, [0003]).

Regarding claims 2 and 17, Wei in view of Lee teaches the method of claim 1 and the device of claim 15 above.  Further, Wei teaches wherein determining the second synchronization signal block when another the second synchronization signal is identified comprises:
identifying the second synchronization signal backwardly from the first synchronization signal block (Wei, Fig. 18, [0170]; receive a second codeword that comprises a second set of jointly encoded bits corresponding to the set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization signal block); and
determining the second synchronization signal block when the second synchronization signal is identified (Wei, Fig. 18, [0168] and [0170]; identify one or more bit locations corresponding to a set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization block).
Wei does not expressly teach the determined second synchronization signal block, being at a position of a third symbol that is after a fourth symbol where the first synchronization signal block is.
However, Lee teaches the determined second synchronization signal block, being at a position of a third symbol that is after a fourth symbol where the first synchronization signal block is (Lee, Fig. 6-7, [0047]-[0051]; within the synchronization signal bursts, multiple synchronization signal blocks can be arranged with different configurations so long as the time interval between any two synchronization signal blocks from adjacent synchronization signal bursts is fixed).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wei to include the above recited limitations as taught by Lee in order to improve the methods for establishing communications between a UE and a BS (Lee, [0003]).

Regarding claims 3 and 18, Wei in view of Lee teaches the method of claim 1 and the device of claim 15 above.  Further, Wei teaches wherein identifying the first synchronization signal from the obtained subframe according to the preset position of the first synchronization signal comprises:
receiving and buffering subframes with a preset duration, the preset duration being less than one period (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity);
identifying the first synchronization signal forwardly from an end position of a last subframe that is buffered according to the preset position of the first synchronization signal (Wei, Fig. 18, [0168]-[0169]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block and decode the first codeword based at least in part on the identified one or more bit locations); and
determining the second synchronization signal block when another the second synchronization signal is identified comprises:
identifying the second synchronization signal forwardly from the first synchronization signal block in the buffered subframes (Wei, Fig. 18, [0170]; receive a second codeword that comprises a second set of jointly encoded bits corresponding to the set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization signal block); and
determining the second synchronization signal block when the second synchronization signal is identified (Wei, Fig. 18, [0168] and [0170]; identify one or more bit locations corresponding to a set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization block).
Wei does not expressly teach the determined second synchronization signal block, being at a position of a third symbol that is before a fourth symbol where the first synchronization signal block is.
However, Lee teaches the determined second synchronization signal block, being at a position of a third symbol that is before a fourth symbol where the first synchronization signal block is (Lee, Fig. 6-7, [0047]-[0051]; within the synchronization signal bursts, multiple synchronization signal blocks can be arranged with different configurations so long as the time interval between any two synchronization signal blocks from adjacent synchronization signal bursts is fixed).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wei to include the above recited limitations as taught by Lee in order to improve the methods for establishing communications between a UE and a BS (Lee, [0003]).

Regarding claims 7 and 22, Wei in view of Lee teaches the method of claim 1 and the device of claim 15 above.  Further, Wei teaches wherein prior to determining the second synchronization signal block when the second synchronization signal is identified, the method further comprises:
determining a PBCH position in the first synchronization signal block according to a position of synchronization signal in the first synchronization signal block and a preset relative position relationship between the PBCH and the synchronization signal (Wei, Fig. 18; 1815 Identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization signal block);
decoding the PBCH in the first synchronization signal block according to the PBCH position (Wei, Fig. 18; 1820 decode the first codeword based on the identified one or more bit locations); and 
determining the second synchronization signal block when the second synchronization signal is identified comprises: 
determining the second synchronization signal block, when decoding of the PBCH in the first synchronization signal block fails and the second synchronization signal is identified (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity and if decoding fails for all scrambling codes, the PBCH payload from the first SS block can be soft-combined with the PBCH payload received in the next SS block, etc.).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Lee as applied to claims 1 and 15 above, and further in view of Ly et al. (US 2018/0077660 A1), hereafter referred Ly.

Regarding claims 6 and 21, Wei in view of Lee teaches the method of claim 1 and the device of claim 15 above.  Wei in view of Lee does not expressly teach wherein prior to determining the second synchronization signal block when the second synchronization signal is identified, the method further comprises:
obtaining a current signal intensity;
determining whether the signal intensity is greater than a preset signal intensity threshold; and
determining the second synchronization signal block when the second synchronization signal is identified comprises:
determining the second synchronization signal block, when the signal intensity is not greater than the preset signal intensity threshold and the second synchronization signal is identified.
However, Ly teaches wherein prior to determining the second synchronization signal block when the second synchronization signal is identified, the method further comprises:
obtaining a current signal intensity (Ly, Fig. 3, [0049]; signal strength);
determining whether the signal intensity is greater than a preset signal intensity threshold (Ly, Fig. 3, [0049]; compare signal strength to a threshold); and
determining the second synchronization signal block when the second synchronization signal is identified comprises:
determining the second synchronization signal block, when the signal intensity is not greater than the preset signal intensity threshold and the second synchronization signal is identified (Ly, Fig. 3, [0049]; if the signal strength is less than or equal to the threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wei in view of Lee to include the above recited limitations as taught by Ly in order to complete a mobility procedure for 5G NR (Ly, [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416              

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416